PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cibulski, Anthony
Application No. 16/186,554
Filed: 11 Nov 2018
For: HYDROMECHANICAL DISPLAY DEVICE

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under 37 CFR 1.137(a), filed August 11, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed September 3, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on December 4, 2020. A Notice of Abandonment was mailed on December 17, 2020.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (3) above.

In regards to item 3, petitioner failed to supply a proper statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for 

Email: innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).